

114 S74 IS: Dependent Care Savings Account Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 74IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for dependent care savings accounts.1.Short titleThis Act may be cited as the Dependent Care Savings Account Act of 2015.2.Dependent care savings accounts(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 224 as section 225 and inserting after section 223 the following new section:224.Dependent care savings accounts(a)Deduction allowedIn the case of an individual, there shall be allowed as a deduction for the taxable year an amount equal to the aggregate amount paid in cash during such taxable year by or on behalf of the individual to a dependent care savings account of such individual.(b)Limitation(1)In generalThe amount allowable as a deduction under subsection (a) to an individual for the taxable year shall not exceed the lesser of—(A)$5,000, or(B)the individual’s earned income (within the meaning of section 21) for such taxable year.(2)Coordination with dependent care assistance benefitsThe limitation which would (but for this paragraph) apply under paragraph (1) to an individual for any taxable year shall be reduced (but not below zero) by the aggregate amount excludable from the individual’s gross income for such taxable year under section 129.(c)Dependent care savings accountFor purposes of this section—(1)In generalThe term dependent care savings account means a trust created or organized in the United States as a dependent care savings account exclusively for the purpose of paying the qualified dependent care expenses of the account beneficiary, but only if the written governing instrument creating the trust meets the following requirements:(A)Except in the case of a rollover contribution described in subsection (e)(5), no contribution will be accepted unless it is in cash, and contributions will not be accepted for the taxable year on behalf of any account beneficiary in excess of $10,000.(B)The trustee is a bank (as defined in section 408(n)) or such other person who demonstrates to the satisfaction of the Secretary that the manner in which such other person will administer the trust will be consistent with the requirements of this section.(C)No part of the trust assets will be invested in life insurance contracts.(D)The assets of the trust will not be commingled with other property except in a common trust fund or common investment fund.(E)The interest of an individual in the balance in his account is nonforfeitable.(2)Qualified dependent care expensesThe term qualified dependent care expenses means the employment-related expenses (as defined in section 21(b)(2)) of the account beneficiary with respect to any qualifying individual (as defined in section 21(b)(1)) of the account beneficiary. Such term includes qualified long-term care services (as defined in section 7702B(c)), and amounts paid for qualified long-term care insurance contracts (as defined in section 7702B(b)), with respect to such qualifying individuals of the account beneficiary.(3)Account beneficiaryThe term account beneficiary means the individual on whose behalf the dependent care savings account was established.(4)Certain rules to applyRules similar to the following rules shall apply for purposes of this section:(A)Section 219(d)(2) (relating to no deduction for rollovers).(B)Except as provided in section 129, section 219(f)(3) (relating to time when contributions deemed made).(C)Section 219(f)(5) (relating to employer payments).(D)Section 223(b)(6) (relating to denial of deduction to dependents).(E)Section 408(g) (relating to community property laws).(F)Section 408(h) (relating to custodial accounts).(d)Tax treatment of accounts(1)In generalA dependent care savings account is exempt from taxation under this subtitle unless such account has ceased to be a dependent care savings account. Notwithstanding the preceding sentence, any such account is subject to the taxes imposed by section 511.(2)Account terminationsRules similar to the rules of paragraphs (2) and (4) of section 408(e) shall apply to dependent care savings accounts, and any amount treated as distributed under such rules shall be treated as not used to pay qualified dependent care expenses.(e)Tax treatment of distributions(1)Amounts used for qualified dependent care expensesAny amount paid or distributed out of a dependent care savings account which is used exclusively to pay qualified dependent care expenses of any account beneficiary shall not be includible in gross income.(2)Inclusion of amounts not used for qualified dependent care expensesAny amount paid or distributed out of a dependent care savings account which is not used exclusively to pay the qualified dependent care expenses of the account beneficiary shall be included in the gross income of such beneficiary.(3)Excess contributions returned before due date of return(A)In generalIf any excess contribution is contributed for a taxable year to any dependent care savings account of an individual, paragraph (2) shall not apply to distributions from the dependent care savings accounts of such individual (to the extent such distributions do not exceed the aggregate excess contributions to all such accounts of such individual for such year) if—(i)such distribution is received by the individual on or before the last day prescribed by law (including extensions of time) for filing such individual's return for such taxable year, and(ii)such distribution is accompanied by the amount of net income attributable to such excess contribution.Any net income described in clause (ii) shall be included in the gross income of the individual for
 the taxable year in which it is received.(B) Excess contributionFor purposes of subparagraph (A), the term excess contribution means any contribution (other than a rollover contribution described in paragraph (5)) which is neither excludable from gross income under section 129 nor deductible under this section.(4)Additional tax on distributions not used for qualified dependent care expenses(A)In generalThe tax imposed by this chapter on the account beneficiary for any taxable year in which there is a payment or distribution from a dependent care savings account of such beneficiary which is includible in gross income under paragraph (2) shall be increased by 20 percent of the amount which is so includible.(B)Exception for disability or deathSubparagraph (A) shall not apply if the payment or distribution is made after the account beneficiary becomes disabled within the meaning of section 72(m)(7) or dies.(5)Rollover contributionAn amount is described in this paragraph as a rollover contribution if it meets the requirements of subparagraphs (A) and (B).(A)In generalParagraph (2) shall not apply to any amount paid or distributed from a dependent care savings account to the account beneficiary to the extent the amount received is paid into a dependent care savings account for the benefit of such beneficiary not later than the 60th day after the day on which the beneficiary receives the payment or distribution.(B)LimitationThis paragraph shall not apply to any amount described in subparagraph (A) received by an individual from a dependent care savings account if, at any time during the 1-year period ending on the day of such receipt, such individual received any other amount described in subparagraph (A) from a dependent care savings account which was not includible in the individual's gross income because of the application of this paragraph.(6)Coordination with dependent care creditFor purposes of determining the amount of the credit under section 21, any payment or distribution out of a dependent care savings account for qualified dependent care expenses shall not be treated as employment-related expenses.(7)Transfer of account incident to divorce; treatment after deathRules similar to the rules of paragraphs (7) and (8) of section 223 shall apply with respect to dependent care savings accounts.(f)ReportsThe Secretary may require the trustee of a dependent care savings account to make such reports regarding such account to the Secretary and to the account beneficiary with respect to contributions, distributions, the return of excess contributions, and such other matters as the Secretary determines appropriate. The reports required by this subsection shall be filed at such time and in such manner and furnished to such individuals at such time and in such manner as may be required by the Secretary..(b)Deduction allowed in computing adjusted gross incomeSubsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting before the last sentence the following new paragraph:(22)Dependent care savings accountsThe deduction allowed by section 224(a)..(c)Exclusion of employer contributionsSection 129 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(f)Contributions to dependent care savings accounts(1)In generalGross income of an employee does not include amounts contributed by an employee’s employer to any dependent care savings account (as defined in section 224) of such employee to the extent such amounts do not exceed the limitation under section 224(b)(1) which is applicable to such employee for such taxable year.(2)Cross referenceFor penalty on failure by employer to make comparable contributions to the dependent care savings accounts of comparable employees, see section 4980H..(d)Tax on excess contributionsSection 4973 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a), by striking or at the end of paragraph (4), by adding or at the end of paragraph (5), and by inserting after paragraph (5) the following new paragraph:(6)a dependent care savings account (as defined in section 224),, and(2)by adding at the end the following new subsection:(h)Excess contributions to dependent care savings accountsFor purposes of this section, in the case of a dependent care savings account (as defined in section 224), the term excess contributions means the sum of—(1)the aggregate amount contributed for the taxable year to the account (other than a rollover contribution described in section 224(e)(5)) which is neither excludable from gross income under section 129 nor allowable as a deduction under section 224 for such year, and(2)the amount determined under this subsection for the preceding taxable year, reduced by the sum of—(A)the distributions out of the account which were included in gross income under section 224(e)(2), and(B)the excess (if any) of—(i)the maximum amount allowable as a deduction under section 224(b)(1) for the taxable year, over(ii)the amount contributed to the account for the taxable year..(e)Failure of employer To make comparable dependent care savings account contributionsChapter 43 of the Internal Revenue Code of 1986, as amended by the Patient Protection and Affordable Care Act, is amended by adding at the end the following new section:4980J.Failure of employer to make comparable dependent care savings account contributions(a)General ruleIn the case of an employer who makes a contribution to the dependent care savings account of any employee during a calendar year, there is hereby imposed a tax on the failure of such employer to meet the requirements of subsection (b) for such calendar year.(b)Rules and requirementsRules and requirements similar to the rules and requirements of section 4980E shall apply for purposes of this section.(c)RegulationsThe Secretary shall issue regulations to carry out the purposes of this section.(d)ExceptionFor purposes of applying section 4980E to a contribution to a dependent care savings account of an employee who is not a highly compensated employee (as defined in section 414(q)), highly compensated employees shall not be treated as comparable participating employees..(f)Clerical amendments(1)The table of sections for part VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating the item relating to section 224 as an item relating to section 225, and by inserting before such item the following new item:Sec. 224. Dependent care savings accounts..(2)The table of sections for chapter 43 of such Code, as amended by the Patient Protection and Affordable Care Act, is amended by adding at the end the following new item:Sec. 4980J. Failure of employer to make comparable dependent care savings account contributions..(g)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.